NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 09a0472n.06

                                           No. 08-5645

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

                                                                                   FILED
                                                         )                      Jul 08, 2009
                                                         )                LEONARD GREEN, Clerk
                                                         )
                                                         )
In Re: HERBERT S. MONCIER,                               )    ON APPEAL FROM THE UNITED
                                                         )    STATES DISTRICT COURT FOR
       Appellant.                                        )    THE EASTERN DISTRICT OF
                                                         )    TENNESSEE
                                                         )
                                                         )
                                                         )



       Before: DAUGHTREY, ROGERS, and KETHLEDGE, Circuit Judges.

       PER CURIAM. Attorney Herbert Moncier appeals his seven-year suspension from the bar

of the Eastern District of Tennessee for conduct described, in some detail, in another opinion

released today. See United States v. Moncier, No. 07-6053 (6th Cir. July 8, 2009). We have

considered Mr. Moncier’s arguments in favor of reversal, and reviewed the substantial record in this

case. And having done so, we have little to add to the District Court’s exhaustive, painstaking, and

well-reasoned opinion in this case. Mr. Moncier’s conduct, in short, was precisely as Chief Judge

Collier described it to be.

       We write further to address only one of Moncier’s arguments on appeal: Namely, that in

disciplining Mr. Moncier, Chief Judge Collier improperly relied upon Judge Greer’s factual and legal

findings in Mr. Moncier’s criminal-contempt case. It is true that, in the course of his 80-page
opinion suspending Mr. Moncier from practice, Chief Judge Collier cited Judge Greer’s factual

findings in the contempt case. But any error with respect to those citations was harmless. Mr.

Moncier admitted to the conduct that was the basis of his suspension. He admitted, for example, that

he interrupted Judge Greer, that he threatened to abandon his client—a criminal defendant—and that

he disobeyed a direct order of the court. See April 29, 2008 Memorandum & Order at 58, 59-60, 63.

Chief Judge Collier also noted that his findings were based on his own review of the transcript of

the hearing in which the misconduct occurred. See id. at 55, 58, 59-60, 63. Moreover, Chief Judge

Collier specifically did not rely on Judge’s Greer’s legal finding of contempt. See id. at 24. Hence

this argument, like Mr. Moncier’s other ones, does not entitle him to relief.

       The District Court’s April 29, 2008 Memorandum and Order is affirmed.




                                                -2-